

115 S3193 IS: Protect Utah’s Rural Economy Act
U.S. Senate
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3193IN THE SENATE OF THE UNITED STATESJuly 11, 2018Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo limit the establishment or extension of national monuments in the State of Utah.
	
 1.Short titleThis Act may be cited as the Protect Utah’s Rural Economy Act. 2.Limitation on the establishment or extension of national monuments in the State of UtahSection 320301 of title 54, United States Code, is amended by adding at the end the following:
			
 (e)Limitation on the establishment or extension of National Monuments in the State of UtahNotwithstanding any other provision of this section, the President may not establish or extend a national monument in the State of Utah (referred to in this subsection as the State) unless—
 (1)the extension or establishment has been authorized by an Act of Congress; and (2)the President has received from the Governor of the State notice that the State legislature has enacted legislation approving the proposed establishment or extension..